Filed 11/6/14 Bravo Development Group v. Elli CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




BRAVO DEVELOPMENT GROUP LLC,                                                                 C073762

                   Plaintiff and Respondent,                                      (Super. Ct. No. 34-2012-
                                                                                  00133552-CU-BT-GDS)
         v.

SHAHRAM ELLI et al.,

                   Defendants and Appellants.




         Defendants Shahram Elli and Sourcis, Inc., timely appealed from an order granting
the unopposed motion by plaintiff Bravo Development Group LLC for a preliminary
injunction. The appeal lies. (Code Civ. Proc., § 904.1, subd. (a)(6).)
         Well after briefing was completed in this case and after we sent the parties a letter
advising them that we were prepared to render a decision in this case, appellants filed a
request for dismissal. We grant the request and dismiss the appeal.




                                                             1
                                      DISPOSITION
       The appeal is dismissed. Appellants shall pay respondent’s costs of this appeal.
(Cal. Rules of Court, rule 8.278(a)(1), (2).) We direct the clerk of this court to
immediately issue the remittitur. (Cal. Rules of Court, rule 8.244(c)(2).)




                                                         DUARTE                , J.



We concur:



      ROBIE                 , Acting P. J.



      HOCH                  , J.




                                              2